DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 25, 2022 has been entered.
 
Claim Amendment
3.	 The amendment filed July 25, 20221 has been entered. Claims 1-11, 16-17, 19-23 and 25-26 are cancelled. Claims 12, 14, and 29-30 have been amended. Claims 31-39 have been newly added. Claims 12-15, 18, 24 and 27-39 are under consideration in this Office Action.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on July 25, 2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawal of Objections and Rejections
5.	The following rejections have been withdrawn in view of applicants’ amendments and arguments:
	a) The objection of claims 18 and 19; 
b) The rejection of claims 17 and 20-21  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph;
c) The rejection of claims 12-17, 20-22, and 24-30  under 35 U.S.C. 102(a)(2) as being anticipated by Wadstrom et al.;
	d) The rejection of claims 12-17, 20-22, and 24-30 under 35 U.S.C. 102(a)(2) as being anticipated by Nistal et al; and
	e) The rejection of claims 12-30 under 35 U.S.C. 103 as being unpatentable over Panigrahi et al., in view of Wadstrom et al.



Response to Arguments
6.	Applicant’s arguments, filed July 25, 2022, with respect to the rejection(s) of claim(s)12-30 over Panigrahi et al., in view of Wadstrom et al., have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 
Simonsen et al., (ASM Journals. Clinical Microbiology Reviews. Vol. 27, No. 1 January 2014) which correlates NEC and sepsis infections being caused by ESBL producing organisms.
New Grounds of Rejection  Necessitated By Applicants Amendment
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 12-15, 18, 24 and 27-39 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi et al., (US Patent 6,132,710 published Oct. 2010; priority to March 1997) and  Wadstrom et al., (WO 2012108830 published Aug 2012; priority to Feb 2011) in view of Simonsen et al., (ASM Journals. Clinical Microbiology Reviews. Vol. 27, No. 1 January 2014).
The claims are now drawn to a method of enhancing protection from or treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic and an effective amount of a prebiotic, wherein the probiotic comprises Lactobacillus plantarum strain ATCC 202195 and the prebiotic comprises a fructo-oligosaccharide. 
Panigrahi et al., teach the Lactobacilli strains prevent neonatal necrotizing enterocolitis tissue injury and necrotizing enterocolitis in preterm infants; teachings claims 36-37. Preterm infants, full-term infants, children and adults as well as animals may be given the Lactobacilli strains; thereby teaching claim 31. The strain is Lactobacillus plantarum strain ATCC 202195 [abstract]; teaching claims 12 and 18. The Lactobacilli strains may be in lyophilized capsule form [abstract]; thereby teaching claim 13 and 29.   In addition, the strains are useful in treating diarrhea. The Lactobacilli strains normalize and balance bacterial milieu in the gastro-intestinal tract [abstract].  Neonatal Necrotizing Enterocolitis (NEC) is primarily a disease of premature infants who have survived the immediate neonatal period. There is an increased incidence of NEC with decreasing birthweight and gestational age; in a population-based study involving all infants [Introduction].  All premature infants are at risk of developing NEC, with the risk increasing with decreasing gestational age. Of 4 million live births/yr in the U.S., approximately 8% (320,000) are prematurely born. All of these infants will be eligible to receive multiple doses of Lactobacillus/Bifidobacteria preparation [Introduction].  A preferred method of treating gastrointestinal tissue injury includes orally administering Lactobacillus strain, which blocks preterm necrotizing enterocolitis tissue injury as well as necrotizing enterocolitis in full term infants {Summary].  Preferably, the Lactobacillus strain is PP 11-34 or PP 11-217. Lactobacillus strain PP 11-34 has been assigned ATCC 202196 [Summary].   A Lactobacillus strain of the invention prevents gastro-intestinal mucosal infections and bacterial adherence and translocation. An object of the present invention is to culture Lactobacillus strain(s) in bulk that can be fed to high risk infants via mouth soon after birth to prevent NEC.  A second object is to use the same preparation at a latter point in life to maintain a healthy gut microbial flora and reduce the risk of gastrointestinal (GI) infections [Summary]. 
 There have been a number of studies of the enteric flora in infants with NEC.  Panigrahi et al., describe increased numbers of Gram (-) bacteria (especially E. Coli and Klebsiella spp.) in infants with NEC [Stool Microbial Patterns in NEC] thereby teaching claims 15.  Example 2 taught there was a 10-100 fold decrease in E. coli translocation when either of the two Lactobacillus strains were used compared to positive controls where E. coli was used alone. Example 3 taught Lactobacillus strain PP 11-34 and PP 11-217 (109 organisms/ml) were able to block tissue damage in the loops. There was minimal fluid accumulation and submucosal edema in these loops, in contrast to the typical NEC-like disease in E. coli control loops. Panigrahi et al., teach that preferably, the Lactobacillus strains are administered in an approximate range of about 108 -1011 organisms [Example 3].  Thus, the NEC infection is caused by gastrointestinal pathogens includes Extended Spectrum Beta Lactamase producing (ESBL) E. coli and K. pneumoniae.
Wadstrom et al., disclose treating a  subject for antibiotic-associated diarrhea (AAD) and/or infections caused by gastrointestinal pathogens, said method comprising the step of administering the synbiotic composition in an effective dose to a subject in need thereof.  The synbiotic compositions comprising probiotic bacterial strains and prebiotic substances that, when combined exhibit synergistic behavior. The synergetic compositions will stimulate the indigenous microflora to restore and reconstitute in vivo gut like conditions after antibiotic associated diarrhea (AAD), and/or other gut infections caused by gastrointestinal pathogens, and relapses thereof, as well as the prevention of said disorders [abstract]. The synbiotic composition comprises at least Lactobacillus [Summary of Invention]. The production of lactic acid makes their environment acidic, which inhibits the growth of some harmful bacteria. Lactobacillus genus that may be used in the composition of the present invention [Detailed Description]. The symbiotic composition contains bacterial strains in an amount comprised from 1 x108 to 1 x1013 CFU/g, with respect to the weight of the symbiotic composition, preferably from 1 x109 to 1 x1011 CFU/g [Detailed Description]; thereby teaching claim 18.  The  prebiotic substance consisting of oligosaccharides selected from the group consisting of fructo- oligosaccharides (FOS), soy- and pectin-oligosaccharides, inulin; thereby teaching claims 12 and 35. Advantageously, the synbiotic composition further comprises prebiotic substances such as fructo-oligosaccharides (FOS) [Summary of Invention].  
Advantageously the subject is a mammal. Preferably the subject is a human [Summary of Invention]. The method comprises the step of administering the synbiotic composition in an effective dose to a subject in need thereof [Summary of Invention]; teaching claims 13 and 15.  
The compositions of the invention may be in a form suitable for administration through oral routes. For oral, buccal or sublingual administration, the prebiotic substances and probiotic strains of the present invention may be combined with various excipients; thereby teaching claim 13 and 15. Liquid compositions for oral administration may be in the form of, for example, emulsions, syrups, or elixirs, or may be presented as a dry product for reconstitution with water or other suitable vehicle before use.  Other suitable fillers, binders, disintegrants, lubricants and additional excipients are well known to a person skilled in the art. The invention also pertains to a composition as defined above, wherein the composition is at least a fa nutraceutical composition, or a pharmaceutical composition [Detailed Description]; thereby teaching claim 12. 14 and 29.
The gut microbiota is a complex ecosystem acting in symbiosis with the host. Enteric bifidobacteria (Bif) species possess a very high number of genes to metabolise carbohydrates in the colon whereas lactobacilli are the dominating Lactic acid bacteria (LAB) in the small intestine.  Prebiotic fermentation produces short chain fatty acids that reduce the local pH of the colon. Moreover, prebiotics and dietary fibers help in the multiplication of LAB and bifidobacteria to yield high cell densities and prevent growth of said gut pathogens mentioned above by producing bactericidal substances, antioxidants, reducing mucosal inflammation, maintaining colonic mucosal integrity, and promoting strong host anti-inflammatory responses; teaching claims 27-28. The current use of the probiotic and prebiotic terms are normally related to a complementary synbiotic concept, wherein the probiotic is selected based on specific beneficial effects desirable for the host, and the prebiotic is selected to stimulate the growth of indigenous microflora [Background]. Thus, Wadstrom teach treating infections caused by gastrointestinal pathogens, such as  E.coli and K. pneumoniae.
Thus Panigrahi et al., and Wadstom et al., teach the method treating NEC and gastro infections comprising administering to the subject a therapeutically effective amount of Lactobacillus plantarum strain ATCC 202195; however neither mention the correlation of administration of treating an NEC and gastro-infection infection caused by an Extended-Spectrum Beta-Lactamases (ESBL) producing bacteria. 
Simonsen et al., (ASM Journals. Clinical Microbiology Reviews. Vol. 27, No. 1 January 2014) teach there has, however, been an increased prevalence of community extended-spectrum beta-lactamase (ESBL) producers as etiologic agents of neonatal sepsis. ESBLs, found mostly in nosocomial E. coli and Klebsiella pneumoniae infections. In addition, most ESBL producers demonstrate resistance to aminoglycosides as well; teaching claims 36-39. An increasing prevalence in community-acquired ESBLs has also been observed across the globe, including Europe, Asia, and South America, and there are reports of neonatal sepsis secondary to community-acquired ESBL producers in India. A recent report showed an increase in the prevalence of ESBL producers in the United States, with 36% of all E. coli infections in that study being caused by community-acquired ESBL produces. There is, however, a paucity of neonatal community-acquired ESBL epidemiologic data in the United States in the setting of early onset sepsis (EOS). The ongoing emergence of ESBL-producing organisms in the community calls for vigilance in monitoring local patterns of susceptibility to gentamicin, as this may eventually render this aminoglycoside less useful in the setting of empirical therapy for EOS. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Panigrahi et al., L plantarum ATCC 202195 to the method of enhancing protection from or treating a NEC infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism as taught by Simonsen et al.,
in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic, L plantarum  ATCC 202195 and an effective amount of the prebiotic, fructooligosaccharides as taught by Wadstrom et al., in order to  prevent and treat a variety of health conditions, including NEC, sepsis and other gastro-intestinal diseases. One of ordinary skill in the art would have a reasonable expectation of success by incorporating L plantarum ATCC 202195, to stimulate the growth or activity of anaerobic/microaerophilic flora in the colon of mammals and improve gastrointestinal health. Furthermore, Simonsen et al., teach L plantarum  ATCC 202195 is effective in treating NEC, whereby extended-spectrum beta-lactamase (ESBL) producers are the etiologic agents of neonatal sepsis and NEC.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in an infant wherein the infection is caused by enteric E coli or K. Pneumoniae, and there is no change in the respective function of the prebiotic or probiotic, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Claim Rejections - 35 USC § 103
8.	Claims 12-15, 18, 24 and 27-39 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi et al., (J Pediatr Gastroenterol Nutr. 2008 Jul;47(1):45-53) in view of Nistal et al., (US Pat Pub 20150250833 published Sept 2015; priority to Sep 2012) in view of Gregersen et al., (Pediatr Infect Dis J). 1999 Nov;18(11):963-7).
The claims are now drawn to a method of enhancing protection from or treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic and an effective amount of a prebiotic, wherein the probiotic comprises Lactobacillus plantarum strain ATCC 202195 and the prebiotic comprises a fructo-oligosaccharide. 
Panigrahi et al., 2008 teach Probiotic, prebiotic, and synbiotic (a combination of pro- and prebiotic) supplements increasingly are being used to prevent and treat a variety of health conditions [Background].  Neonatal diseases in which probiotics may be useful include necrotizing enterocolitis (NEC), sepsis, and urinary tract infection [Background]; teaching claims 31-32. Prebiotics are nondigestible food ingredients/sugars present in breast milk and are found in fruits and vegetables. They selectively stimulate the growth or activity of anaerobic/microaerophilic flora (Bifidobacteria/Lactobacillus) in the colon of mammals and improve gastrointestinal health [Introduction]. Thus, a combination of probiotics and prebiotics (called synbiotics) has been proposed for more efficient colonization of the probiotic bacteria in the host intestine [Introduction]; teaching claim 13.  Panigrahi et al., 2008, human infants received an oral synbiotic preparation (Lactobacillus plantarum and fructooligosaccharides) [Patients and Methods] teaching claim 12 and 18.  Infants received either the synbiotic preparation containing 109 L plantarum (ATCC 202195) cells and 150 mg of fructooligosaccharides dissolved in 2 mL of 5% dextrose saline (Gastroplan, KUPS International, Cabin John, MD) [Study Sites, Population, and Design]; teaching claims 34-35. Panigrahi et al., teach critical changes in the overall microbial milieu of the newborn intestine; such as inducing species diversity and resulting bacterial translocation and induction of proinflammatory responses.  
Thus Panigrahi et al., 2008 teach the method NEC or sepsis treatment comprising administering to the subject a therapeutically effective amount of L plantarum (ATCC 202195) probiotic and an effective amount of a fructooligosaccharides; however Panigrahi et al., 2008 do not mention the administration treats an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing bacteria. 
Nistal et al., teach compositions comprise microorganisms, such as probiotic bacteria to be administered to animals, where the administration may occur in the first days of life. By administration of the compositions, animal growth can be promoted and animal weight can be increased. Bacterial infections may also be prevented or treated by said compounds or compositions [abstract]. The method for treating increasing weight of a newborn mammal (preferably a piglet) wherein the composition is administered to the mammal [para. 10].  Lactic acid bacteria are preferably selected include Lactobacillus. Lactobacillus is preferred [para. 38]. The composition may be in dosed form. For example, each dose comprises 107 or more, 108 or more, 109 or more, 1010 or more, 1011 or more colony forming units (CFU) of bacteria (109 or more may be preferred) [para 27]. Any route of administration is suitable, but oral administration may be preferred [para 91].  Alternatively, the composition may also be provided as a food supplement,  [para 0091]. The composition may be in any form, such as in lyophilized, liquid or nebulized form. If for example lyophilized bacteria are used for making the composition, then said preliminary composition of lyophilized bacteria may be rehydrated, e.g. with sterile isotonic saline solution or with sterile water or with sterile growth medium, so that a final composition with the desired total concentration (CFU/ml) can be obtained [para. 92]. The at least one prebiotic product is selected from the following compounds and compositions including fructo-oligosaccaride (FOS), inulin, oligofructose, cellodextrins, cylodextrins, maltitol. Optionally, mannan-oligosaccharides and/or inulin may be preferred [para. 21 and 116]; teaching claims 12-15 and 34-35. 
Nistal et al., disclose Administration to Piglets in Different Dosage Regimes. Briefly, the inventors aimed at demonstrating the influence of the composition on the newborn piglet's innate immune system. Administration at different stages of a piglet's early life was also investigated. It is understood that in early piglet's life, the animal's flora is still immature [example 4].  Nistal et al., disclose treating or preventing a condition in a mammal, such as a bacterial infection. The infection may be or include an infection of the digestive tract. Such infection may be caused by any bacterium, such as e.g. Escherichia coli, alone or in combination [para. 96].   
Gregersen et al., teach Necrotizing enterocolitis (NEC) is the most common gastrointestinal emergency in newborn infants, affecting primarily premature neonates. Clustering of cases in epidemics is well-described; many are associated with an identifiable pathogen [Background].  Klebsiella pneumoniae with extended spectrum beta-lactamase production was isolated from blood cultures of all six patients [Results].   The K. pneumoniae with extended spectrum of beta-lactamase activity during an NEC outbreak highlights the need for strict infection control because this organism caused significant morbidity and was difficult to treat [Conclusion]; teaching claims 36-39.
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Panigrahi et al., 2008 L plantarum ATCC 202195 to the method of enhancing protection from or treating a NEC infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism as taught by Gregersen et al.,
in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of a probiotic, L plantarum  ATCC 202195 and an effective amount of the prebiotic, fructooligosaccharides as taught by Nistal et al., in order to  prevent and treat a variety of health conditions, including NEC, sepsis and other gastro-intestinal diseases. One of ordinary skill in the art would have a reasonable expectation of success by incorporating L plantarum ATCC 202195, to stimulate the growth or activity of anaerobic/microaerophilic flora in the colon of mammals and improve gastrointestinal health. Furthermore, Panigrahi et al., 2008 teach L plantarum  ATCC 202195 is effective in treating NEC, and extended-spectrum beta-lactamase K pneumoniae causes NEC.  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of treating an infection caused by an Extended- Spectrum Beta-Lactamases (ESBL) producing organism in an infant wherein the infection is caused by enteric E coli or K. Pneumoniae, and there is no change in the respective function of the prebiotic or probiotic, thus the combination would have yielded a reasonable expectation of success along with predictab7le results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Cotton et al., (S Afr Med J. 2001 Feb;91(2):133-5.) Cotton et al., teach Necrotising enterocolitis (NEC) is a severe gastro-intestinal disorder, predominantly seen in hospitalised low-birth-weight newborn infants. It is associated with significant morbidity and mortality. Infants with NEC require parenteral nutrition and intravenous antibiotics with prolongation of hospitalisation. We documented an outbreak of invasive disease due to extended-spectrum beta-lactamase-producing Klebsiella pneumoniae (ESKP). The aims of this study included investigating the relationship between ESKP, and NEC in a crosssectional study [page 133].  NEC probably has a multifactorial aetiology [page 134]. Risk factors include prematurity, immunological immaturity, immature intestinal epithelial barrier, aggressive enteral feeding, formula feeding and hypoxia-ischaemia.10 Infectious agents probably act as co-factors. It was documented that K. pneumoniae may be entero-invasive, thus providing another mechanism for causing NEC [page 134]. 
Delerue et al., (25 Jul 2017, 6(F1000 Faculty Rev):1217) teach extended-spectrum beta-lactamase-producing Enterobacteriaceae (ESBL-PE) in neonatal population.  The spread of extended-spectrum beta-lactamase-producing Enterobacteriaceae (ESBL-PE) in the hospital and also the community is worrisome. Neonates particularly are exposed to the risk of ESBL-PE acquisition and, owing to the immaturity of their immune system, to a higher secondary risk of ESBL-PE-related infection [Abstract]. ESBL colonization rates in pediatric intensive care units (PICUs) range up to 12% for Escherichia coli and 39% for Klebsiella spp. ESBL rates as high as 60% for Klebsiella spp. and 75% for E. coli have been reported from blood cultures from infected infants in some NICUs [Introduction].  Rates of E. coli early-onset sepsis have increased along with infection in infants with very low birth weight, the spread of ESBL-PE presents major challenges in managing neonatal sepsis [Introduction].  


Conclusion
10.	No claims allowed.

11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645